DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al (PGPub 2019/0185703) in view of Spiridonov et al (PGPub 2009/0037011).
Regarding Claim 1, Rolland teaches a method for 3D printing a plurality of dental aligners ([0399] teaches Rolland’s methods may be used to make dental aligners) or a mouthguards from liquid photopolymer ([0039]-[0047] teaches a reactive photopolymer resin, see Fig. 25a-25b), the method comprising: 
exposing [0011] a photopolymer composition [0018] to light emitted by a visual display screen ([0146] teaches the light source may be an LCD) or a plurality of visual display screens (see Figs. 17a-17b showing multiple light sources), thereby forming first layers ([0174] teaches a layer-by-layer process may be employed) of a cured polymer aligner ([0399] teaches Rolland’s methods may be used to make dental aligners) or mouthguard, 
increasing the distance ([0170] teaches raising the carrier; [0171] teaches raising the carrier repeatedly; see [0167]-[0170]) between the first layers of the plurality of cured polymer aligner[s] or mouthguard[s] and the visual display screen or the plurality of visual display screens (see Figs. 17a-17b showing multiple light sources); 
exposing the photopolymer composition (see [0167]-[0170]) to light emitted by the visual display screen or the plurality of visual display screens thereby forming one or more additional layers [0174] of the plurality of cured polymer aligner[s] or mouthguard[s]; and 
repeating ([0171] teaches raising the carrier repeatedly) the increasing and the exposing
wherein the photopolymer composition contains a visible light or UV light photoinitiator ([0042] teaches a photoinitiator) and liquid photopolymer [0110];
the visual display screen emits light with a wavelength within the range that the photoinitiator absorbs light [0146]; and 
the layers of the plurality of cured polymer aligners or mouthguards comprise cured liquid photopolymer [0165], wherein the cured liquid photopolymer consists only of cured liquid photopolymer [0273], the curing of which was initiated by the visible light or UV light photoinitiator [0146].

	Rolland fails to explicitly teach thereby forming layers of a plurality of cured polymer aligners or mouthguards simultaneously. 
	In the same field of endeavor Spiridonov teaches that a plurality of cured polymer aligners or mouthguards may be formed simultaneously (see Figs. 12-14; [0006] teaches stereolithography rapid prototyping; [0049] teaches making batches at once; see [0007]-[0008]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Rolland and Spiridonov. Rolland teaches that its method may be applied to the printing of mouth aligners [0399], and Spiridonov teaches that by making batches of dental materials simultaneously according to their process results in less wasted material ([0007]). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated to combine Spiridonov’s teachings for those reasons. 

	Regarding Claim 2, Rolland teaches wherein the method comprises exposing the photopolymer composition to light emitted by a plurality of visual display screens (see Figs. 17a-17b showing multiple light sources).

Regarding Claim 3, Rolland teaches wherein the plurality of visual display screens are laid out in the same horizontal plane (see Figs. 16-17b showing multiple light sources in the same horizontal plane).

Regarding Claim 4, Rolland teaches wherein each visual display screen or the plurality of visual display screens is a Liquid Crystal Display (LCD) ([0146] teaches the light source may be an LCD), Light emitting Diode (LED), Electronic paper (E Ink), Electroluminescent display (ELD), Plasma Display Panel (PDP) or Organic Light-emitting Diode Display (OLED).

Regarding Claim 5, Rolland teaches wherein the visual display screen or wherein the plurality of visual display screens is a liquid crystal display (LCD) screen ([0146] teaches the light source may be an LCD).

Regarding Claim 7, Rolland does not explicitly teach wherein the visual display screen has 250 pixels per inch or greater or wherein the plurality of liquid crystal display screens have 250 pixels per inch or greater. Rolland teaches that the light generator may have millions of pixel elements, with 3,000 or more rows and 3,000 or more columns [0332]. Rolland teaches that very fine variations or gradations may be imparted on the object with a light projector having a high resolution, thus a person having ordinary skill in the art before the effective filing date would have been motivated to maximize the number of pixels in a square inch in order to increase the resolution of the printed object. 

Regarding Claim 8, Rolland teaches wherein each layer of a cured polymer aligner or mouthguard is defined by a digital representation (see [0643] teaching the digital representation stored in the print file).

Regarding Claim 9, Rolland teaches layers of approximately equal thicknesses ([0643] teaches layers with a variation below a defined threshold; [0183]). 
Rolland does not explicitly teach wherein the digital representation is formed by digitally sectioning a three-dimensional computer-aided design (CAD) image into layers. 
Spiridonov teaches that a stereolithography file may be created from a CAD image [0006]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Rolland and Spiridonov. Rolland teaches that its method may be applied to the printing of mouth aligners [0399], and Spiridonov teaches that by making batches of dental materials simultaneously according to their process results in less wasted material [0007]. Thus, a person having ordinary skill in the art before the effective filing date would have been motivated to combine Spiridonov’s teachings for those reasons.

Regarding Claim 10, Rolland teaches wherein each layer of a cured polymer varies from the corresponding digital representation by less than 150 microns ([0183] teaches the layers may be printed up to 0.1 microns in thickness, which is less than 150 microns of resolution).
Alternatively, the resolution of the printed object is a result effective variable. Rolland teaches that the size of each layer may depend in part upon factors such as temperature, pressure, or structure of the article being produced. 

Regarding Claim 12, Rolland teaches wherein the photopolymer composition comprises: at least one monomeric or oligomeric chemical species comprising at least one carbon- carbon double bond ([0269] teaches UV-curable (meth)acrylate blocked polyurethane; alternatively it teaches an acrylate or methacrylate diluent, both of which have a carbon-carbon double bond that is polymerisable) that is polymerisable by free radical polymerization ([0269] teaches UV-curable (meth)acrylate blocked polyurethane; alternatively it teaches an acrylate or methacrylate diluent) being present at a total amount of 10-98 wt % ([0269] teaches the diluent in 10-50 wt%; 10-50 wt% of diluent and 1% of initiator leaves 49-89% abpu); at least one photoinitiator ([0269] teaches a photoiniator for a UV curing operation) that absorbs UV, or blue light in the region between 350 nm and 460 nm present at a total amount of 0.1-10 wt % ([0269] teaches generally 1 wt% and UV curing, which broad curing includes the wavelength; [0208] teaches the light source using a 375 nm wavelength).

Regarding Claim 13, Rolland teaches the method is carried out on a stereolithographic (see Fig. 17a-17b) 3D printer, wherein the 3D printer comprises: a visual display screen or a plurality of visual display screens (see Figs. 16 and 17a-17b showing multiple light sources in the same horizontal) laid out in the same horizonal plane; and 
wherein a single build platform is in a plane parallel (see Figs. 16 and 17a-17b showing the build platform in parallel plane) to and aligned with the visual display screen or plurality of visual display screens.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al (PGPub 2019/0185703) in view of Spiridonov et al (PGPub 2009/0037011) Feller et al (PGPub 2018/0264724).
Regarding Claim 6, Rolland fails to teach wherein the liquid crystal display screen is a monochrome LCD screen or wherein the plurality of liquid crystal display screens are monochrome LCD screens. 
In the same field of endeavor, Feller teaches that a light panel for stereolithography may be a monochromatic LCD [0249]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Rolland and Feller, as Feller teaches that a monochrome LCD increases the light intensity and increases build speed [0249]. 

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al (PGPub 2019/0185703) in view of Spiridonov et al (PGPub 2009/0037011) and Van Esbroeck et al (PGPub 2018/0333224).
Regarding Claim 11, Rolland fails to teach wherein after the 3D printing process, the aligners or mouthguards are coated with a reactive compound that is safe for use in the mouth.
In the same field of endeavor, Van Esbroeck teaches that a dental aligner may be coated with a compound that is safe for use in the mouth (see Fig. 4; [0007] teaches coating the aligner with a biocompatible polymer; [0047] teaches additive manufacturing of the aligner). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Van Esbroeck and Rolland as Van Esbroeck teaches that the coating allows for a smooth surface over the aligner which reduces refraction and diffusion of light [0048]. 

Regarding Claim 15, Rolland fails to teach the stereolithographic 3D printer further comprises a station to spray or coat the surface of the uncoated dental aligners or mouthguards with a reactive material that is safe for use in the mouth. 
In the same field of endeavor, Van Esbroeck teaches wherein the stereolithographic 3D printer further comprises a station (Fig. 5 shows coating bath 230) to spray or coat the surface of the uncoated dental aligners or mouthguards with a reactive material that is safe ([0007] teaches coating the aligner with a biocompatible polymer) for use in the mouth. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Van Esbroeck and Rolland as Van Esbroeck teaches that the coating allows for a smooth surface over the aligner which reduces refraction and diffusion of light [0048].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al (PGPub 2019/0185703) in view of Spiridonov et al (PGPub 2009/0037011), Ebert et al (PGPub 2015/0131074) and Van Esbroeck (PGPub 2020/0368973, hereinafter Van Esbroeck 2). 
Regarding Claim 14, Rolland teaches an exposure station (see Figs. 17a-17b showing multiple light sources for an exposure station) comprising a vat and the visual display screen or the plurality of visual display screens (see Figs. 17a-17b showing multiple light sources), said vat and said visual display screen or screens being in the same vertical plane (see Figs. 16-17b showing multiple light sources in the same vertical plane as the vat), said exposure station being configured such that photopolymer composition situated in the vat and between the build platform or platforms and the visual display screen or screens is exposed to a series ([0437]) of images on the visual display screen or screens, each image being a cross-section ([0437] teaches slicing a three dimensional article into 2D segments) of the plurality of dental aligners ([0399] teaches aligners) or mouthguards, partially curing (it should be noted that no polymerization is 100%, however Rolland teaches post curing in [0318] and [0324]) the liquid photopolymer to form a plurality of intermediate objects on the build platform.  

Rolland fails to teach a plurality of build platforms, a wash station, a post exposure station, and a load and unload station. 
In the same field of endeavor, Ebert teaches wherein the method is carried out on a stereolithographic 3D printer comprising a plurality of build platforms (production platforms 1, 2, 3, 4) and also comprising the following stations: 
a wash station (cleaning station 20) configured to remove unpolymerised photopolymer from the intermediate objects with a solution; 
a post exposure station (fixing station 40) comprising an illumination source of a wavelength configured to polymerise the partially cured photopolymer of the intermediate objects to form uncoated dental aligners or mouthguards; and 
wherein said build platforms are configured to move from station to station (see Fig. 1 showing movement between stations) and wherein said stations are configured to carry out their functions simultaneously (As seen in the Figures 1-6. and paragraph 0039 and 0044-0047, the station of Ebert can operate simultaneously), each operating at any given time on a different build platform (see Figs. 1-6) or the object on said different build platform.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Rolland and Ebert as Ebert teaches that its method allows for construction in a spatially compact arrangement and in a time efficient manner which permits parallel processing of several shaped bodies ([0006]). 

Rolland and Ebert fail to teach a load and load station to remove printed objects from the build platform. 
In the same field of endeavor Van Esbroeck 2 teaches that a rotary build arrangement (similar to that taught in Ebert) allows for manually or automatic loading or unloading at a station after the part has been post-processed, cleaned, and cured [0058]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Rolland and Van Esbroeck 2 as Van Esbroeck 2 teaches that having a manual unloading station allows for easy removal via magnetic clips and an automatic unloading station allows for continuous, automatic and unattended pre-processing, printing and post-processing (sequential process) without interruption from the user [0058]. 

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the interpretation of dental aligners being molds for teeth incorrectly characterizes the cited references and that Rolland teaches printing an intermediate, not the dental aligner itself.
Examiner respectfully disagrees with this assertion noting that Rolland teaches the final 3D formed objects include wearable, prosthetic or anatomical shapes or devices such as a dental mold or dental implant that may substantially conform to the shape of a tooth [0337].

Applicant further argues that Rolland exclusively teaches the printing of an intermediate.
Examiner notes that the intermediate and the final product have the same shape [0248] and the difference between the intermediate and the final product is an additional curing step [0249] (“heating or microwave irradiating the three-dimensional intermediate sufficiently to form the three-dimensional product from the three-dimensional intermediate”).  
Regardless of the additional curing needed to acquire the finished product, the printing step prints the form of the final product, thus prints the final product by way of an intermediate (not fully cured) of the same shape.  Examiner further notes that Applicant appears to have interpreted “intermediate” as a mold to produce the final product whereas Rolland teaches the intermediate is the partially cured shape of the final product [0248].

Applicant further argues that Spiridonov does also not describe the fabrication of dental aligners directly citing Paragraph [0024].
Examiner respectfully disagrees with Applicant’s interpretation noting Paragraph [0024] teaches both arranging a batch of objects to be printed wherein the objects can be molds to separately form a finished object ([0024]- “for example, height sorting and mapping of computer-generated, three-dimensional images of molds on virtual trays in processes for fabricating plastic molds using an RP apparatus”) or the final object itself ([0024]- “the present embodiments have utility for use with images or items of any shape or size”; “the items may be hearing aids, protective sports gear medical devices, glasses, orthotic shoe inserts, and the like”).  
Examiner notes there is no teaching or suggestion in Spiridonov that indicates dental equipment may not be formed directly and that Spiridonov was relied upon to teach arranging objects to be printed simultaneously.
In response to applicant's argument that Spiridonov does not mention casting, vesting, pouring, injecting, etc., the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Spiridonov was relied upon to teach arranging a batch of objects to be printed [0024] thus expanding on the method of Rolland.

Applicant further argues that the 3D end product formed by Rolland is produced from an interface between the cured 3D intermediate and the uncured second component which is different from the instant claims.
Applicant’s arguments are not commensurate with the scope of the claims as the claims do not exclude an additional curing step noting the scaffolding has the same shape and becomes the final product [0248].

Applicant further argues Rolland describes a method of printing a mold which is then used to make dental aligners.
Examiner further notes that Applicant appears to have interpreted “intermediate” as a mold to produce the final product whereas Rolland teaches the intermediate is the partially cured shape of the final product [0248] and subsequent curing forms the final product [0249].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                            9/15/22
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712